DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 25-30, and 32-43 are pending.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone conversation with Shui Wan Yu on 09 February 2021.

The application has been amended as follows: 

Claim 25 (Examiner Amended) An in-cell touch panel, comprising 
an upper substrate and a lower substrate disposed oppositely, 
a plurality of self-capacitive electrodes independent of each other and arranged in a matrix form, 
a plurality of wires that are not disposed in the same layer as the plurality of self-capacitive electrodes, 
a plurality of connecting line groups not disposed in the same layer as the plurality of self-capacitive electrodes, and 
an insulating layer located between the connecting line groups and the self-capacitive electrodes; wherein

each of the connecting line groups includes a plurality of sub connecting lines disposed separately, 
sub connecting lines belonging to a same connecting line group correspond to different ones of the self-capacitive electrodes, respectively, and 
each sub connecting line is directly connected to a respective self-capacitive electrode through a plurality of via holes penetrating the insulating layer;
at least one of the plurality of wires is connected to a respective self-capacitive electrode through at least one sub connecting line that is connected to the respective self-capacitive electrode; and
the plurality of self-capacitive electrodes include a first self-capacitive electrode,
the plurality of wires include a first wire and a second wire,
 the plurality of sub connecting lines include a first sub connecting line and a second sub connecting line; 
the first wire, the second wire, the first sub connecting line, and the second sub connecting line are overlapped with the first self-capacitive electrode in a plan view of the in-cell touch panel; 
the first sub connecting line and the second sub connecting line are directly connected with the first self-capacitive electrode, respectively; 
the first sub connecting line is directly connected with the first wire, 
the second sub connecting line is not connected with the second wire, 
the first wire is not connected with the second wire, 
the first wire is connected with a touch detection chip, 
the second wire is not connected with the touch detection chip,
the second wire is not connected with the first self-capacitive electrode, and 
the second wire is a wire into which no signal is input.




The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 25 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination 
an in-cell touch panel wherein
each sub connecting line is directly connected to a respective self-capacitive electrode through a plurality of via holes penetrating an insulating layer;
at least one of a plurality of wires is connected to a respective self-capacitive electrode through at least one sub connecting line that is connected to the respective self-capacitive electrode

The most relevant prior art is Gwon (US 2016/0041665) and Kim (US 2014/0118277).  Gwon teaches an in-cell touch sensor comprising a plurality of wires and sub connecting lines connected to an array of self-capacitive electrodes.  Interpreting connected as allowing intervening structure, Gwon teaches each sub connecting line is connected to a self-capacitive electrode through a plurality of holes by a path that includes the adjacent wire.  Gwon does not teach each sub electrode is directly connected to a self-capacitive electrode, interpreting directly connected to as not allowing intervening structure between the respective sub electrode and each of a plurality of holes connected to the respective self-capacitive electrode.  Kim does not cure the deficiencies of Gwon.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 






/Douglas M Wilson/          Examiner, Art Unit 2694   

/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694